Bockes, J.,
dissenting.
This is an appeal from an order of the Special Term, setting aside the execution issued upon the judgment in favor of the defendants in the action.
The motion was granted by the Special Term on the ground that the judgment entered herein did not authorize the issuing of an execution against Alger personally. The question whether or not the judgment gives support to the execution against Alger must be determined from an inspection of the judgment as entered. The record itself must control. If the entry of judgment be improper or irregular in form, it should have been corrected by the party injured by the irregularity. Thus, then, we must make inspection of the judgment as entered, and as it now stands. This is the authority for the execution, and must control so long as it remains the record of the adjudication of the court in the case.
Then is the judgment as it is entered against Alger (survivor) personally for the costs of suit ? Does the judgment so declare ?. First. The title of the cause heading the entry of judgment is “Joseph C. Alger and William Stanton” as plaintiffs, against “Beman S. Conger, administrator,” etc., as defendants. The plaintiffs are not here represented on the record as trustees, but occupy the position of plaintiffs in their own right. Second. The entry of judgment then recites proceedings taken by the plaintiffs personally; the decease of Stanton leaving Alger survivor; the reference to Judge Shankland to hear and determine the case ; his decision of it in favor of the defendants, with costs and disbursements; then a motion to the court for the confirmation of the referee’s report and for judgment thereon ; the granting of the motion on argument before the Special Term, and the ordering of judgment in favor of the defendants “ and against, the plaintiff Joseph C. Alger, as survivor;” the taxation of the costs against him pursuant to this order; and then follows the judgment — the adjudication — of *48the court, as follows : “That the defendants recover of the plaintiff Joseph G. Alger, as survivor, the sum of $106.85, costs and disbursements, and that the defendants have execution therefor.” This is manifestly a judgment against Joseph C. Algor personally. It is an authority for a docket of judgment against him, not in a representative character, but personally j and no other execution than one against his property could be property issued thereon. Stopping here and resting upon the final adjudication, as entered in the record, the execution issued upon it against the property of Alger was well authorized.
But let us travel back on the record, and we find the order of the Special Term entitled like the entry of judgment. It is entitled “Joseph C. Alger and William Stanton” as plaintiffs, not in a representative capacity, but in their own right. The order, as it appears, was made after argument of counsel. The referee’s report was confirmed and judgment was directed as follows : “That phe defendants have judgment against the plaintiff Joseph G. Alger, as survivor, for their costs and disbursements to be taxed,” etc. Here was the express adjudication of the court, after argument of counsel, awarding judgment against Joseph C. Alger, personalty. This order stands in full force, not vacated, modified or reversed ; and it authorized the entry of judgment as in this case it was entered and docketed. The record, as made up, would sustain the legal conclusion that the questioh of Alger’s personal liability for the costs was discussed and determined. Such is the purport and effect of this order and of the judgment entered thereon, and the record of the court imports. absolute verity. The order for judgment was made on notice to the plaintiff’s attorney, the notice being entitled the same as was the order, and as was also the entry of judgment. The entitling of the papers would not be controlling against explanatory recitals and specific declarations, and conclusions contained in them; but the entitling becomes significant, if in consonance with all that follows. Here the order for judgment and the formal entry of judgment are in harmony in all their parts. Then, too, we find the report of the referee entitled in the same manner as the order and entry of judgment, and judgment is awarded by the referee’s direction in favor of the defendants, with costs. The answer to these sugges*49tions is that the proceedings were, and are irregular, formally erroneous. If that be so, the irregularity should have been corrected. So long as the record remains in its present form, it is controlling, according to its purport. The judgment stands against the plaintiff Alger for the costs of suit, and the execution against his property was authorized by it. As the record is made up and presented in this case, the question of Alger's personal liability for the costs of the action is determined.
The order appealed from should be reversed, with ten dollars costs of appeal, and disbursements for printing, and the motion to set aside the execution should be denied, with ten dollars costs.
Present — Learned, P. J., Boardman and Bocees, JJ.
Order affirmed, with ten dollars costs and printing disbursements.